Citation Nr: 1445207	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of an ingrown corn, right little toe, status post osteotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The instant matter was previously before the Board in August 2011, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via a June2012 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran's service-connected residuals of an ingrown corn, right little toe, consist of pain resulting in lack of endurance and limitation of activities; the disability does not result in impairment approximating more than a moderate foot injury.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected residuals of an ingrown corn, right little toe, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5283, 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection was granted in July 2009.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA examination reports, private medical evidence, VA treatment records, and lay statements from the Veteran.  The Veteran has not indicated that there are outstanding relevant records that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded several VA examinations in connection with claim for service connection and his appeal of the disability rating assigned.  A review of the examination reports reveals that the examiners reviewed the claims folder, to include the private medical evidence contained therein, and provided the appropriate findings for the Board to assess the severity of the Veteran's service-connected residuals of his ingrown corn.  The Board finds that the examination reports, along with the Veteran's treatment records, contain sufficient evidence by which to evaluate the Veteran's claim for a higher initial rating.  Thus, the Board has properly assisted the Veteran by affording him an adequate examination in connection with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

In the instant case, the question for consideration is the propriety of the initial evaluation assigned for the Veteran's service-connected residuals of his ingrown corn, right little toe, which disability was initially rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the digestive system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  In this case, the RO initially determined that the Veteran's service-connected residuals of his ingrown toe were most appropriately rated under DC 5257.  

Notably, DC 5279 provides for a singular 10 percent rating for "metatarsalgia, anterior (Morton's disease), unilateral, or bilateral."  38 C.F.R. § 4.73, DC 5279 (2013).  Thus a rating in excess of 10 percent is not available under that particular DC.  Although entitlement to an increased evaluation under the Veteran's assigned DC is not available, the Board must also consider the propriety of assigning a higher rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

At the outset, the Board points out that only a handful of DCs applicable to rating disabilities of the toes/feet provide for a rating in excess of 10 percent.  Of those that do provide for ratings greater than 10 percent, DCs 5276, 5277, and 5278 are not for application because the evidence fails to show that the Veteran's suffers from flatfoot, weakfoot, or claw foot as a residual disability of his ingrown corn.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5280 (2013).  DCs 5283 and 5284, which, respectively, pertain to malunion or nonunion of the tarsal or metatarsal bones and other foot injuries provide for ratings of 10, 20, and 30 percent for moderate, moderately severe, and severe disabilities.  See 38 C.F.R. § 4.71a, DCs 5283, 5284.  Additionally, a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, DCs 5283, 5284, Note.

Thus, for the Veteran to be entitled to a higher scheduler rating, it must be shown that the residuals of his ingrown corn more nearly approximate a moderately severe or severe disability.  Upon review of the evidence, to include the Veteran's lay statements, private and VA treatment records, and the reports of VA examinations conducted in June 2009 and August 2011, the Board finds that the Veteran's service-connected residuals of his ingrown corn of the right little toe results in impairment approximating no more than a moderate foot injury, such that a rating in excess of the currently assigned 10 percent is not warranted under DC 5283 or 5284.  The evidence of record shows that the Veteran's ingrown corn residuals include pain and lack of endurance.  At the time of the June 2009 VA examination, it was noted that the Veteran could not tolerate prolonged walking or standing and would begin to experience a throbbing pain after wearing shoes for half the day.  The Veteran reported that he worked as a mail carrier, delivering mail by truck.  He stated that he would often drive shoeless and reported walking his mail route only when working overtime of filling in for a co-worker.  The occupational impact of his disability was noted to decreased mobility and pain.  

The Veteran was again examined in August 2011.  It was noted that he had been prescribed a custom-made shoe insert, which gave him a fair response.  The Veteran reported that his disability resulted in pain, which he treated with BC powder and Epsom salt soaks.  He indicated a limitation of activities due to his foot pain, but denied having any job restrictions.  Physical examination of the Veteran's right foot revealed pain on palpation of the right fifth toe, as well as pain with flexion and extension.  The Veteran was noted to be able to propel himself up on his toes utilizing the right foot.  Regarding the severity of the Veteran's disability, the examiner opined the Veteran's pain was moderate.  The examiner indicated the basis of that opinion to be the fact that the Veteran's pain resulting from his service-connected ingrown corn had not caused occupational impairment, had required only one visit to the podiatrist, and had had a fair response to a custom-made shoe insert.

Based on this evidence, the Board cannot conclude that the Veteran's service-connected residuals of his ingrown corn of the right little toe are tantamount of a moderately severe or severe foot injury.  In this regard, the Board is aware that words such as "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Here, the Veteran's main symptoms have ben pain and lack or endurance.  Notably, however, it does not appear that the Veteran's pain or lack of endurance impacts him occupationally.  The Veteran himself has reported that his employer is unaware that he has a disability of the right little toe and the Veteran has not indicated that his disability has impaired his ability to work.  In this regard, the Board notes that first and foremost, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  Here, it does not appear that he Veteran's disability has resulted in any impairment in earning capacity.  Further, as to his functional abilities, although the Veteran has reported a limitation of activities, the fact remains that the Veteran is able to ambulate.  Given that the Veteran's pain responds to alleviating measures and that the Veteran has no noted occupational limitations, the Board finds that his overall disability picture is not moderately severe or severe such that a rating in excess of 10 percent is warranted.  Further, as the Veteran clearly has use of his right foot, there is no basis for the assignment of a 40 percent rating.  See 38 C.F.R. § 4.71a, DCs 5283, 5284, Note.  

The Board has similarly considered whether referral for extra-schedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's ingrown corn have not been so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extra-schedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 114-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009); 38 C.F.R § 3.321(b)(1) (2013).  Indeed, metatarsalgia is a form of foot pain and the Board has considered the severity of the Veteran's pain is assessing whether his disability is more than moderate in degree.  Although limitation of activities such as prolonged walking or standing or an inability to participate in sports are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his pain, which is accounted for by the rating schedule.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that the Veteran is unemployable.  See Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Indeed, the evidence of record shows that the Veteran is working.

In sum, the Board finds no basis upon which to assign a rating in excess of 10 percent for the Veteran's service-connected residuals of an ingrown corn, right little toe, status post osteotomy.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher disability rating at any point during the pendency of the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

A disability rating greater than 10 percent for service-connected residuals of an ingrown corn, right little toe, status post osteotomy, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


